Order unanimously affirmed, without costs. Memorandum: The West Genesee Teachers’ Association (association) appeals from Special Term’s order granting the petition of the Board of Education of the West Genesee Central School District at Camillus, New York (board) for a stay of arbitration with respect to the board’s abolition of nine nurse-teacher positions for economic reasons. The contract between the board and the association provides that the board and the superintendent of schools retain full authority and discretion in the discharge of their duties to manage the school and its professional staff, and in the exercise of judgment and discretion the board’s decision shall be final. It also provides that no teacher with tenure will be disciplined without just cause. In June, 1976 the board submitted for approval of the voters of the district the proposed annual budget for the ensuing year. For district economic reasons the budget eliminated the school nurse program, thus abolishing nine nurse-teacher positions. Provision was made for maintenance of certain health services by creating seven registered (school) nurse positions. The voters approved the proposed budget. The association objected to the abolition of the nine nurse-teacher positions, and its demand for arbitration of the question was stayed by the order from which this appeal is taken. The association does not question the board’s good faith in abolishing these positions. Under the contract the board’s good faith decision, approved by the voters, to abolish the nine nurse-teacher positions lay entirely within its discretion. The decision was in no sense related to disciplining the holders of these positions. Thus, there was no agreement to arbitrate the question. Under such circumstances we find no justification for subjecting the parties to the expense and trouble of arbitration (see Matter of Kepp v Springville-Griíñth Inst. Cent. School Dist. 55 AD2d 1033). (Appeal from order of *971Onondaga Supreme Court—arbitration.) Present—Marsh, P. J., Moule, Dillon, Goldman and Witmer, JJ.